Exhibit 10.2

EXECUTION COPY

 

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

Dated as of May 4, 2007

by and among

UNITED REFINING COMPANY

THE SUBSIDIARY GUARANTORS NAMED HEREIN

and

MORGAN STANLEY & CO. INCORPORATED,

as the Initial Purchaser

 

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of May 4, 2007 by and among UNITED REFINING COMPANY, a Pennsylvania corporation
(the “Company”), the SUBSIDIARY GUARANTORS (as defined herein) and MORGAN
STANLEY & CO. INCORPORATED as the initial purchaser (the “Initial Purchaser”).
The execution and delivery of this Agreement is a condition to the obligations
of the Initial Purchaser to purchase $125,000,000 of the Company’s 10 1/2%
Senior Notes due 2012 under the Purchase Agreement, dated as of May 1, 2007 (the
“Purchase Agreement”), by and among the Company, the Subsidiary Guarantors and
the Initial Purchaser.

The Company, the Subsidiary Guarantors and the Initial Purchaser hereby agree as
follows:

DEFINITIONS

As used in this Agreement, the following capitalized terms shall have the
following meanings:

Act: The Securities Act of 1933, as amended, and the rules and regulations
promulgated by the Commission pursuant thereto.

Action: As defined in Section 8(c) of this Agreement.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Closing Date: The date that the Old Notes are purchased by the Initial Purchaser
pursuant to the Purchase Agreement.

Commission: The Securities and Exchange Commission.

Consummate: A Registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Act of the Exchange Offer Registration Statement
relating to the New Notes to be issued in the Exchange Offer, (ii) the
maintenance of such Registration Statement continuously effective and the
keeping of the Exchange Offer open for a period not less than the minimum period
required pursuant to Section 3(b) of this Agreement and (iii) the delivery by
the Company to the Registrar under the Indenture of New Notes in the same
aggregate principal amount as the aggregate principal amount of Old Notes that
were so tendered.

Damages Payment Date: With respect to the Transfer Restricted Securities, each
Interest Payment Date.

Effectiveness Target Date: As defined in Section 5 of this Agreement.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated by the Commission pursuant thereto.

 

2



--------------------------------------------------------------------------------

Exchange Offer: The registration under the Act by the Company and the Subsidiary
Guarantors of the New Notes pursuant to a Registration Statement pursuant to
which the Company and the Subsidiary Guarantors offer the Holders of all
outstanding Transfer Restricted Securities the opportunity to exchange all such
outstanding Old Notes that are Transfer Restricted Securities held by such
Holders for New Notes in an aggregate principal amount equal to the aggregate
principal amount of the Old Notes that are Transfer Restricted Securities
tendered in such exchange offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exempt Resales: The transactions in which the Initial Purchaser proposes to sell
the Notes to (i) certain “qualified institutional buyers,” as such term is
defined in Rule 144A under the Act, (ii) to a limited number of certain
institutional “accredited investors,” as such term is defined in Rule 501(a)(1),
(2), (3) and (7) of Regulation D under the Act and (iii) other eligible
purchasers pursuant to Regulation S under the Act.

Holders: As defined in Section 2(b) of this Agreement.

Indenture: The Indenture, dated as of August 6, 2004, by and among the Company,
the Subsidiary Guarantors and The Bank of New York, as trustee (the “Trustee”),
pursuant to which the Notes are to be issued, as such Indenture is amended or
supplemented from time to time in accordance with its terms.

Initial Purchaser: Morgan Stanley & Co. Incorporated

Interest Payment Date: As defined in the Notes.

NASD: National Association of Securities Dealers, Inc.

New Notes: The Company’s 10 1/2% Senior Notes due 2012 to be issued pursuant to
the Indenture in connection with the Exchange Offer and evidencing the same debt
as the Old Notes, including the guarantees by the Subsidiary Guarantors.

Notes: Old Notes and New Notes.

Old Notes: The Company’s 10 1/2% Senior Notes due 2012 to be issued pursuant to
the Indenture on the Closing Date, including the guarantees by the Subsidiary
Guarantors.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments and
supplements thereto, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such Prospectus.

 

3



--------------------------------------------------------------------------------

Registration Default: As defined in Section 5 of this Agreement.

Registration Statement: Any registration statement of the Company and the
Subsidiary Guarantors relating to (a) an offering of New Notes pursuant to an
Exchange Offer or (b) the registration for resale of Transfer Restricted
Securities pursuant to the Shelf Registration Statement that is filed pursuant
to the provisions of this Agreement, in each case, including the Prospectus
included therein, all amendments and supplements thereto (including pre- and
post-effective amendments) and all exhibits and material incorporated by
reference or deemed to be incorporated by reference, if any, therein.

Shelf Filing Deadline: As defined in Section 4(a) of this Agreement.

Shelf Registration Statement: As defined in Section 4(a) of this Agreement.

Subsidiary: With respect to any Person, any other Person of which a majority of
the equity ownership or the voting securities is at the time owned, directly or
indirectly, by such Person or by one or more other subsidiaries of such Person
or a combination thereof.

Subsidiary Guarantors: Each Subsidiary of the Company that, pursuant to the
Indenture, is, or is required to become, a guarantor of the obligations of the
Company under the Notes and the Indenture.

TIA: The Trust Indenture Act of 1939, as amended (15 U.S.C.
Section 77aaa-77bbbb), as in effect on the date of the Indenture.

Transfer Restricted Securities: Each Note until the earliest to occur of
(i) with respect to an Old Note, the date on which each such Old Note has been
exchanged by a person other than a Broker-Dealer for a New Note in the Exchange
Offer, (ii) following the exchange by a Broker-Dealer in the Exchange Offer of
an Old Note for a New Note, the date on which such New Note is sold to a
purchaser who receives from such Broker-Dealer on or prior to the date of such
sale a copy of the prospectus contained in the Exchange Offer Registration
Statement, (iii) the date on which such New Note has been effectively registered
under the Act and disposed of in accordance with the Shelf Registration
Statement or (iv) the date on which such New Note is distributed to the public
pursuant to Rule 144 under the Act.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public pursuant to an effective Registration Statement.

SECURITIES SUBJECT TO THIS AGREEMENT

Transfer Restricted Securities. The securities entitled to the benefits of this
Agreement are the Transfer Restricted Securities.

Holders of Transfer Restricted Securities. A Person is deemed to be a holder of
Transfer Restricted Securities (each, a “Holder”) whenever such Person
beneficially owns Transfer Restricted Securities.

 

4



--------------------------------------------------------------------------------

REGISTERED EXCHANGE OFFER

Unless, due to a change in law or Commission policy after the date hereof, the
Exchange Offer shall not be permissible under applicable federal law or
Commission policy, the Company and the Subsidiary Guarantors shall (i) cause to
be filed with the Commission as soon as practicable on or prior to 135 days
after the Closing Date, a Registration Statement under the Act relating to the
New Notes and the Exchange Offer and (ii) use their best efforts to cause such
Registration Statement to be declared effective by the Commission as soon as
practicable on or prior to 225 days after the Closing Date. In connection with
the foregoing, the Company and the Subsidiary Guarantors shall (A) file all
pre-effective amendments to such Registration Statement as may be necessary to
cause such Registration Statement to become effective, (B) if applicable, file a
post-effective amendment to such Registration Statement pursuant to Rule 430A
under the Act, (C) cause all necessary filings in connection with the
registration and qualification of the New Notes to be made under the Blue Sky
laws of such jurisdictions as are necessary to permit Consummation of the
Exchange Offer (provided, however, that the Company and the Subsidiary
Guarantors shall not be obligated to qualify as foreign corporations in any
jurisdiction in which they are not so qualified or to take any action that would
subject them to general service of process or taxation in any jurisdiction where
they are not so subject) and (D) upon the effectiveness of such Registration
Statement, commence the Exchange Offer and use their best efforts to issue on or
prior to 45 days after the date on which such Registration Statement is declared
effective by the Commission, New Notes in exchange for all Old Notes tendered in
the Exchange Offer. The Exchange Offer shall be on the appropriate form
permitting registration of the New Notes to be offered in exchange for the
Transfer Restricted Securities and to permit resales of New Notes held by
Broker-Dealers as contemplated by Section 3(c) below. If, after such Exchange
Offer Registration Statement initially is declared effective by the Commission,
the Exchange Offer or the issuance of New Notes under the Exchange Offer or the
resale of New Notes received by Broker-Dealers in the Exchange Offer as
contemplated by Section 3(c) below is interfered with by any stop order,
injunction or other order or requirement of the Commission or any other
governmental agency or court, such Registration Statement shall be deemed not to
have become effective for purposes of this Agreement during the period that such
stop order, injunction or other similar order or requirement shall remain in
effect.

The Company shall cause the Exchange Offer Registration Statement to be
effective continuously and shall keep the Exchange Offer open for a period of
not less than the minimum period required under applicable federal and state
securities laws to Consummate the Exchange Offer; provided, however, that in no
event shall such period be less than 20 business days nor longer than 90 days.
The Company and the Subsidiary Guarantors shall cause the Exchange Offer to
comply with all applicable federal and state securities laws. The Company and
the Subsidiary Guarantors shall only offer to exchange New Notes for Old Notes
in the Exchange Offer, and only the New Notes shall be registered under the
Exchange Offer Registration Statement. The Company and the Subsidiary Guarantors
shall use its best efforts to cause the Exchange Offer to be Consummated on the
earliest practicable date after the Exchange Offer Registration Statement has
become effective, but in no event later than 45 business days after such
effective date.

 

5



--------------------------------------------------------------------------------

The Company shall indicate in a “Plan of Distribution” section contained in the
Prospectus included in the Exchange Offer Registration Statement that any
Broker-Dealer that holds Old Notes that are Transfer Restricted Securities and
that were acquired for its own account as a result of market-making activities
or other trading activities (other than Transfer Restricted Securities acquired
directly from the Company), may exchange such Old Notes pursuant to the Exchange
Offer; provided, however, that such Broker-Dealer may be deemed to be an
“underwriter” within the meaning of the Act and must, therefore, deliver a
prospectus meeting the requirements of the Act in connection with any resales of
the New Notes received by such Broker-Dealer in the Exchange Offer. Such “Plan
of Distribution” section shall allow the use of the Prospectus by all Persons
subject to the prospectus delivery requirements of the Act, including
Participating Broker-Dealers, and shall also contain all other information with
respect to such resales by Broker-Dealers that the Commission may require to
permit such resales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Old Notes held by any such
Broker-Dealer except to the extent required by the Commission as a result of a
change in policy after the date of this Agreement.

The Company and the Subsidiary Guarantors shall use their best efforts to keep
the Exchange Offer Registration Statement continuously effective, supplemented
and amended as required by the provisions of Section 6(c) below to the extent
necessary to ensure that it is available for resales of New Notes acquired by
Broker-Dealers for their own accounts as a result of market-making activities or
other trading activities, and to ensure that it conforms with the requirements
of this Agreement, the Act and the policies, rules and regulations of the
Commission as announced from time to time. The Company shall provide sufficient
copies of the latest version of such Prospectus to Broker-Dealers promptly upon
request at any time during such period in order to facilitate such resales.

The Company and the Subsidiary Guarantors shall not consummate the Exchange
Offer later than 270 days following the Closing Date.

SHELF REGISTRATION

Shelf Registration. If (i) the Company and the Subsidiary Guarantors are not
required to file an Exchange Offer Registration Statement or to consummate the
Exchange Offer because the Exchange Offer is not permitted by applicable law or
Commission policy or (ii) any Holder of Transfer Restricted Securities shall
notify the Company within 20 business days of the Consummation of the Exchange
Offer that such Holder (A) is prohibited by applicable law or Commission policy
from participating in the Exchange Offer, or (B) may not resell the New Notes
acquired by it in the Exchange Offer to the public without delivering a
prospectus and the Prospectus contained in the Exchange Offer Registration
Statement is not appropriate or available for such resales by such Holder or
(C) is a Broker-Dealer and holds Old Notes (including the Initial Purchaser who
holds Old Notes as part of an unsold allotment from the original offering of the
Old Notes) acquired directly from the Company or one of its affiliates or
(iii) the Company and the Subsidiary Guarantors do not consummate the Exchange
Offer within 45 days following the effectiveness date of the Exchange Offer
Registration Statement, then the Company and the Subsidiary Guarantors shall
(x) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Act, which may be an amendment to the Exchange Offer

 

6



--------------------------------------------------------------------------------

Registration Statement (in either event, the “Shelf Registration Statement”), on
or prior to the earliest to occur of (1) the 135th day after the date on which
the Company determines that it is not required to file the Exchange Offer
Registration Statement or (2) the 135th day after the date on which the Company
receives notice from a Holder of Transfer Restricted Securities as contemplated
by clause (ii) above (such earliest date being the “Shelf Filing Deadline”),
which Shelf Registration Statement shall provide for resales of all Transfer
Restricted Securities the Holders of which shall have provided the information
required pursuant to Section 4(b) of this Agreement, and (y) use its best
efforts to cause such Shelf Registration Statement to be declared effective by
the Commission on or before the 225th day after the Shelf Filing Deadline. The
Company and the Subsidiary Guarantors shall use their best efforts to keep such
Shelf Registration Statement continuously effective, supplemented and amended as
required by the provisions of Sections 6(b) and (c) of this Agreement to the
extent necessary to ensure that it is available for resales of New Notes by the
Holders of Transfer Restricted Securities entitled to the benefit of this
Section 4(a) and to ensure that it conforms with the requirements of this
Agreement, the Act and the policies, rules and regulations of the Commission as
announced from time to time, for a continuous period of two years following the
date on which such Shelf Registration Statement becomes effective under the Act
or such shorter period that will terminate when all the New Notes covered by the
Shelf Registration Statement have been sold pursuant to such Shelf Registration
Statement.

Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 20 business days after receipt of a request therefor, such
information regarding such Holder as the Company may reasonably request for use
in connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included in such Shelf Registration Statement. Each Holder as to
which any Shelf Registration Statement is being effected agrees to furnish
promptly to the Company all information required to be disclosed to make the
information previously furnished to the Company by such Holder not materially
misleading.

LIQUIDATED DAMAGES

If (i) any of the Registration Statements required by this Agreement is not
filed with the Commission on or prior to the date specified for such filing in
this Agreement, (ii) any of such Registration Statements has not been declared
effective by the Commission on or prior to the date specified for such
effectiveness in this Agreement (the “Effectiveness Target Date”), (iii) the
Exchange Offer has not been Consummated within 45 business days after the
Effectiveness Target Date with respect to the Exchange Offer Registration
Statement or (iv) any Registration Statement required by this Agreement is filed
and declared effective but shall thereafter cease to be effective or usable in
connection with resales of Transfer Restricted Securities during the periods
required by this Agreement (each such event referred to in clauses (i) through
(iv), a “Registration Default”), the Company hereby agrees to pay liquidated
damages to each Holder of Transfer Restricted Securities with respect to the
first 90-day period immediately following the occurrence of such Registration
Default, in an amount equal to $.05 per week per $1,000 principal amount of
Notes constituting Transfer Restricted Securities held

 

7



--------------------------------------------------------------------------------

by such Holder for each week or portion thereof that the Registration Default
continues. The amount of the liquidated damages shall increase by an additional
$.05 per week per $1,000 in principal amount of Notes constituting Transfer
Restricted Securities with respect to each subsequent 90-day period until all
Registration Defaults have been cured, up to a maximum amount of liquidated
damages of $.20 per week per $1,000 in principal amount of Notes constituting
Transfer Restricted Securities. Notwithstanding the foregoing, the Company shall
not be required to pay liquidated damages to each Holder of Transfer Restricted
Securities if the Registration Default arises from the failure of the Company to
file, or cause to become effective, a Shelf Registration Statement within the
time period required by Section 4 of this Agreement and such Registration
Default is by reason of the failure of the Holders to provide the information
regarding the Holder reasonably requested by the Company, the NASD or any other
regulatory agency having jurisdiction over any of the Holders at least 10
business days prior to such Registration Default. All accrued liquidated damages
shall be paid by the Company on each Damages Payment Date to the Holders by wire
transfer of immediately available funds or by federal funds check and to the
Holders of certificated securities by mailing a check to such Holders’
registered addresses. Following the cure of all Registration Defaults relating
to any particular Transfer Restricted Securities, the accrual of liquidated
damages with respect to such Transfer Restricted Securities will cease.

All obligations of the Company set forth in the preceding paragraph that are
outstanding with respect to any Transfer Restricted Security at the time such
security ceases to be a Transfer Restricted Security shall survive until such
time as all such obligations with respect to such Transfer Restricted Security
shall have been satisfied in full.

REGISTRATION PROCEDURES

Exchange Offer Registration Statement. In connection with the Exchange Offer,
the Company and the Subsidiary Guarantors shall comply with all of the
provisions of Section 6(c) below, shall use their best efforts to effect such
exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof, and
shall comply with all of the following provisions:

If, due to a change in law or Commission policy after the date hereof, in the
reasonable opinion of special counsel to the Company there is a question as to
whether the Exchange Offer is permitted by applicable federal law or Commission
policy, the Company hereby agrees to seek a no-action letter or other favorable
decision from the Commission allowing the Company and the Subsidiary Guarantors
to Consummate an Exchange Offer for such Old Notes. The Company hereby agrees to
pursue the issuance of such a no-action letter or favorable decision to the
Commission staff level but shall not be required to take commercially
unreasonable action to effect a change of Commission policy. The Company hereby
agrees, however, to (A) participate in telephonic conferences with the
Commission, (B) deliver to the Commission an analysis prepared by special
counsel to the Company setting forth the legal bases, if any, upon which such
counsel has concluded that such an Exchange Offer should be permitted and
(C) diligently pursue a resolution (which need not be favorable) by the
Commission of such submission. The Initial Purchaser shall be given prior notice
of any action taken by the Company under this clause (i).

 

8



--------------------------------------------------------------------------------

As a condition to its participation in the Exchange Offer pursuant to the terms
of this Agreement, each Holder of Transfer Restricted Securities shall furnish,
upon the request of the Company, prior to the Consummation of the Exchange
Offer, a written representation to the Company (which may be contained in the
letter of transmittal contemplated by the Exchange Offer Registration Statement)
to the effect that (A) it is not an affiliate of the Company or any of the
Subsidiary Guarantors, (B) it is not engaged in, and does not intend to engage
in, and has no arrangement or understanding with any person to participate in, a
distribution of the New Notes to be issued in the Exchange Offer and (C) it is
acquiring the New Notes in its ordinary course of business. In addition, all
such Holders of Transfer Restricted Securities shall otherwise cooperate in the
Company’s preparations for the Exchange Offer.

The Company and the Initial Purchaser acknowledge that the staff of the
Commission has taken the position that any broker-dealer that owns New Notes
that were received by such broker-dealer for its own account in the Exchange
Offer (a “Participating Broker-Dealer”) may be deemed to be an “underwriter”
within the meaning of the Act and must deliver a prospectus meeting the
requirements of the Act in connection with any resale of such New Notes (other
than a resale of an unsold allotment resulting from the original offering of the
Old Notes).

The Company and the Initial Purchaser also acknowledge that it is the Commission
staff’s position that if the Prospectus contained in the Exchange Offer
Registration Statement includes a plan of distribution containing a statement to
the above effect and the means by which Participating Broker-Dealers may resell
the New Notes, without naming the Participating Broker-Dealers or specifying the
amount of New Notes owned by them, such Prospectus may be delivered by
Participating Broker-Dealers to satisfy their prospectus delivery obligations
under the Act in connection with resales of New Notes for their own accounts, so
long as the Prospectus otherwise meets the requirements of the Act.

Shelf Registration Statement. In the event that a Shelf Registration Statement
is required by this Agreement, the Company and the Subsidiary Guarantors shall
comply with all the provisions of Section 6(c) of this Agreement and shall use
their best efforts to effect such registration to permit the sale of the
Transfer Restricted Securities being sold in accordance with the intended method
or methods of distribution of such Transfer Restricted Securities and, in
connection therewith, the Company and the Subsidiary Guarantors will as
expeditiously as possible prepare and file with the Commission a Shelf
Registration Statement relating to the registration on any appropriate form
under the Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution of such Transfer Restricted Securities.

General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted

 

9



--------------------------------------------------------------------------------

Securities (including, without limitation, any Registration Statement and the
related Prospectus, to the extent that the same are required to be available to
permit resales of New Notes by Broker-Dealers), the Company and the Subsidiary
Guarantors shall:

use their best efforts to keep such Registration Statement continuously
effective for the applicable time period required hereunder and provide all
requisite financial statements (including, if required by the Act or any
regulation thereunder, financial statements of the Subsidiary Guarantors) for
the period specified in Section 3 or 4 of this Agreement, as applicable; upon
the occurrence of any event that would cause any such Registration Statement or
the Prospectus contained therein (A) to contain a material misstatement or
omission or (B) not to be effective and usable for resale of Transfer Restricted
Securities during the period required by this Agreement, the Company shall
promptly notify the Holders to suspend use of the Prospectus, and the Holders
shall suspend use of the Prospectus, and such Holders shall not communicate
non-public information to any third party, in violation of the securities laws,
until the Company and the Subsidiary Guarantors have made an appropriate
amendment to such Registration Statement, in the case of clause (A), correcting
any such misstatement or omission, and, in the case of either clause (A) or (B),
the Company and the Subsidiary Guarantors shall use their best efforts to cause
such amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their intended purpose(s) as soon as
practicable thereafter;

prepare and file with the Commission such amendments and post-effective
amendments to such Registration Statement as may be necessary to keep the
Registration Statement effective for the applicable period set forth in
Section 3 or 4 of this Agreement, or such shorter period as will terminate when
all Transfer Restricted Securities covered by such Registration Statement have
been sold; cause the Prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Act during the applicable time period required hereunder and to comply fully
with the applicable provisions of Rules 424 and 430A under the Act in a timely
manner; and comply with the provisions of the Act and the Exchange Act with
respect to the disposition of all Transfer Restricted Securities covered by such
Registration Statement during such period in accordance with the intended method
or methods of distribution by the sellers of such securities set forth in such
Registration Statement as so amended or in such Prospectus as so supplemented;

advise the underwriter(s), if any, the Initial Purchaser, and, in the case of a
Shelf Registration Statement, each of the selling Holders promptly and, if
requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating to such
Registration Statement or Prospectus, (C) of the issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement under
the Act or of the suspension by any state securities commission of the

 

10



--------------------------------------------------------------------------------

qualification of the Transfer Restricted Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes, (D) of the existence of any fact or the happening of any event that
makes any statement of a material fact made in the Registration Statement, the
Prospectus, any amendment or supplement to such Registration Statement or
Prospectus, as the case may be, or any document incorporated by reference in
such Registration Statement or Prospectus untrue in any material respect, or
that requires the making of any additions to or changes in the Registration
Statement or the Prospectus in order to make the statements in such Registration
Statement or Prospectus not misleading and that in the case of the Prospectus,
it will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Company and the
Subsidiary Guarantors shall use their best efforts to obtain the withdrawal or
lifting of such order at the earliest possible time;

furnish to each of the underwriter(s), if any, the Initial Purchaser and, in the
case of a Shelf Registration Statement, each of the selling Holders before
filing with the Commission, copies of any Registration Statement or any
Prospectus included in such Registration Statement or Prospectus or any
amendments or supplements to any such Registration Statement or Prospectus
(including all documents incorporated by reference after the initial filing of
such Registration Statement), which documents will be subject to the reasonable
review of such underwriter(s), if any, the Initial Purchaser, and such Holders
for a period of at least five business days, and the Company and the Subsidiary
Guarantors will not file any such Registration Statement or Prospectus or any
amendment or supplement to any such Registration Statement or Prospectus, as the
case may be, (including all such documents incorporated by reference) to which
any underwriter, Initial Purchaser or selling Holder shall reasonably object
within five business days after the receipt of such Registration Statement or
Prospectus. A selling Holder or underwriter, if any, shall be deemed to have
reasonably objected to such filing if such Registration Statement, Prospectus,
amendment or supplement, as applicable, as proposed to be filed, contains a
material misstatement or omission;

promptly prior to the filing of any document that is to be incorporated by
reference into a Registration Statement or Prospectus, (a) provide copies of
such document to the selling Holders and to the underwriter(s), if any, (b) make
the Company’s and the Subsidiary Guarantors’ representatives available for
discussion of such document and other customary due diligence matters; provided
that such discussion and due diligence shall be coordinated on behalf of the
selling Holders by one counsel designated by and on behalf of such selling
Holders and (c) include such information in such document prior to the filing of
such document as such selling Holders or underwriter(s), if any, may reasonably
request

 

11



--------------------------------------------------------------------------------

make available at reasonable times for inspection by the selling Holders, any
underwriter participating in any disposition pursuant to such Registration
Statement and any attorney or accountant retained by such selling Holders or any
of the underwriter(s), if any, at the offices where normally kept, during
reasonable business hours, all relevant financial and other records, pertinent
corporate documents and properties of the Company and the Subsidiary Guarantors
and cause the Company’s and the Subsidiary Guarantors’ officers, directors and
employees to supply all information reasonably requested by any such Holder,
underwriter, attorney or accountant in connection with such Registration
Statement subsequent to the filing thereof and prior to its effectiveness;
provided, however, that such persons shall first agree in writing with the
Company that any information that is reasonably and in good faith designated by
the Company in writing as confidential at the time of delivery of such
information shall be kept confidential by such persons, unless and to the extent
that (i) disclosure of such information is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities,
(ii) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of the Shelf Registration Statement or the use of any Prospectus), (iii) such
information becomes generally available to the public other than as a result of
a disclosure or failure to safeguard such information by such person or
(iv) such information becomes available to such person from a source other than
the Company and its Subsidiaries and such source is not bound by a
confidentiality agreement;

if requested by any selling Holders or the underwriter(s), if any, promptly
incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid for Transfer Restricted
Securities and any other terms of the offering of the Transfer Restricted
Securities to be sold in such offering; and make all required filings of such
Prospectus supplement or post-effective amendment as soon as practicable after
the Company is notified of the matters to be incorporated in such Prospectus
supplement or post-effective amendment; provided, however, that the Company
shall not be required to take any action pursuant to this Section 6(c)(vii) that
would, in the opinion of counsel for the Company, violate applicable law;

furnish to each underwriter, if any, the Initial Purchaser and upon request to
the Company to a selling Holder without charge, at least one conformed copy of
the Registration Statement, as first filed with the Commission, and of each
amendment thereto, including, upon the request of such Person, all documents
incorporated by reference therein and all exhibits to the extent requested
(including exhibits incorporated therein by reference);

deliver to each selling Holder, each of the underwriter(s), if any, and the
Initial Purchaser, without charge, as many copies of the Prospectus (including
each preliminary

 

12



--------------------------------------------------------------------------------

prospectus) and any amendment or supplement thereto as such Persons may
reasonably request; the Company and the Subsidiary Guarantors hereby consent to
the use of the Prospectus and any amendment or supplement to the Prospectus by
each of the selling Holders and each of the underwriter(s), if any, in
connection with the offering and the sale of the Transfer Restricted Securities
in accordance with the terms thereof and with U.S. Federal securities laws and
Blue Sky laws covered by the Prospectus or any amendment or supplement thereto;

enter into such agreements (including an underwriting agreement in form, scope
and substance as is customary in underwritten offerings of securities of this
type) and take all such other reasonable actions in connection therewith in
order to expedite or facilitate the disposition of the Transfer Restricted
Securities pursuant to any Registration Statement contemplated by this
Agreement, all as may be reasonably requested by any Holder of Transfer
Restricted Securities or the underwriter(s), if any, in connection with any sale
or resale of Transfer Restricted Securities pursuant to any Registration
Statement contemplated by this Agreement; and whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Registration, the Company and the Subsidiary Guarantors shall (i) make such
representations and warranties to the Holders of such Transfer Restricted
Securities and the underwriters, if any, with respect to the business of the
Company and its Subsidiaries (including with respect to businesses or assets
acquired or to be acquired by any of them), and the Shelf Registration
Statement, Prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings, and
confirm the same if and when customarily requested; (ii) obtain opinions of
counsel to the Company and the Subsidiary Guarantors and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the underwriters, if any, and special counsel to the Holders of
the Transfer Restricted Securities being sold), addressed to each selling Holder
of Transfer Restricted Securities and each of the underwriters, if any, covering
the matters customarily covered in opinions requested in underwritten offerings
and such other matters as may be reasonably requested by such underwriters, if
any, and special counsel to Holders of Transfer Restricted Securities; (iii) use
their best efforts to obtain customary “cold comfort” letters and updates
thereof from the independent certified public accountants of the Company (and,
if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company or any such
subsidiary for which financial statements and financial data is, or is required
to be, included in the Registration Statement), addressed (where reasonably
possible) to each selling Holder of Transfer Restricted Securities and each of
the underwriters, if any, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with underwritten offerings; (iv) if an underwriting agreement is entered into,
the same shall contain indemnification provisions and procedures no less
favorable to the selling Holders and the underwriters, if any, than those set
forth in Section 8 hereof (or such other provisions and procedures acceptable to
Holders of a majority in aggregate principal amount of Transfer Restricted
Securities covered by such Shelf Registration Statement

 

13



--------------------------------------------------------------------------------

and the underwriters, if any); and (v) deliver such documents and certificates
as may be reasonably requested by the Holders of a majority in aggregate
principal amount of the Transfer Restricted Securities being sold and the
underwriters, if any, to evidence the continued validity of the representations
and warranties made pursuant to clause (i) above and to evidence compliance with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company.

If at any time the representations and warranties of the Company and the
Subsidiary Guarantors contemplated in clause (i) above cease to be true and
correct, the Company shall so advise the Initial Purchaser and the
underwriter(s), if any, and each selling Holder promptly and, if requested by
any of them, shall confirm such advice in writing;

prior to any public offering of Transfer Restricted Securities, cooperate with
and cause the Subsidiary Guarantors to cooperate with the selling Holders, the
underwriter(s), if any, and their respective counsel in connection with the
registration and qualification (or exemption from such registration or
qualification) of the Transfer Restricted Securities for offer and sale under
the securities or Blue Sky laws of such jurisdictions as the selling Holders and
underwriter(s), if any, may reasonably request in writing and do any and all
other acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Transfer Restricted Securities covered by the Registration
Statement; provided, however, that neither the Company nor the Subsidiary
Guarantors shall be required to register or qualify as a foreign corporation
where it is not now so qualified or to take any action that would subject it to
the service of process or to taxation, other than as to matters and transactions
relating to the Registration Statement, in any jurisdiction where it is not now
so subject;

if a Shelf Registration is filed pursuant to Section 2(b), cooperate with the
selling Holders of Registrable Securities and the managing Underwriters, if any,
to facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold, which certificates shall not bear any
restrictive legends and shall be in a form eligible for deposit with The
Depository Trust Company; and enable such Transfer Restricted Securities to be
in such denominations and registered in such names as the managing Underwriters,
if any, or Holders may reasonably request;

in connection with any sale or transfer of Transfer Restricted Securities that
will result in such securities no longer being Transfer Restricted Securities,
cooperate with and cause the Subsidiary Guarantors to cooperate with the selling
Holders and the underwriter(s), if any, to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Securities to be sold
and not bearing any restrictive legends; and enable such Transfer Restricted
Securities to be in such denominations and registered in such names as the
Holders or the underwriter(s), if any, may request at least two business days
prior to any sale of Transfer Restricted Securities made by such underwriter(s);

 

14



--------------------------------------------------------------------------------

use its best efforts to cause the Transfer Restricted Securities covered by the
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the seller or
sellers of such Transfer Restricted Securities or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in clause (xi) above;

if any fact or event contemplated by Section 6(c)(iii)(D) of this Agreement
shall exist or have occurred, prepare a supplement or post-effective amendment
to the Registration Statement or related Prospectus or any document incorporated
in such Registration Statement or Prospectus by reference or file any other
required document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Registration Statement will not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading and the Prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading;

provide a CUSIP number for all Transfer Restricted Securities not later than the
effective date of the Registration Statement and provide the Trustee under the
Indenture with printed certificates for the Transfer Restricted Securities that
are in a form eligible for deposit with The Depository Trust Company;

cooperate and assist in any filings required to be made with the NASD and in the
performance of any due diligence investigation by any underwriter (including any
“qualified independent underwriter” that is required to be retained in
accordance with the rules and regulations of the NASD); and

otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission in regards to any Registration Statement, and make
generally available to its securityholders, as soon as practicable, a
consolidated earning statement of the Company meeting the requirements of Rule
158 (which need not be audited) for the twelve-month period (A) commencing at
the end of any fiscal quarter in which Transfer Restricted Securities are sold
to underwriters in a firm commitment or reasonable best efforts Underwritten
Offering or (B) if not sold to underwriters in such an offering, beginning with
the first month of the Company’s first fiscal quarter commencing after the
effective date of the Registration Statement.

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) of this Agreement, such Holder will forthwith
discontinue disposition of Transfer Restricted Securities pursuant to the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented or amended Prospectus contemplated by Section 6(c)(xv) of this
Agreement, or until it is advised in writing (the “Advice”) by the Company that
the use of the Prospectus may be resumed, and has received copies of any
additional or supplemental filings that are incorporated by reference in the
Prospectus. If so directed by the Company, each Holder will deliver to the
Company (at the Company’s expense)

 

15



--------------------------------------------------------------------------------

all copies, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Transfer Restricted Securities that was current
at the time of receipt of such notice. In the event that the Company shall give
any such notice, the time period regarding the effectiveness of such
Registration Statement set forth in Section 3 or 4 of this Agreement, as
applicable, shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to Section 6(c)(iii)(D)
of this Agreement to and including the date when each selling Holder covered by
such Registration Statement shall have received the copies of the supplemented
or amended Prospectus contemplated by Section 6(c)(xv) of this Agreement or
shall have received the Advice.

REGISTRATION EXPENSES

All fees and expenses incident to the Company’s and the Subsidiary Guarantors’
performance of or compliance with this Agreement will be borne by the Company
regardless of whether a Registration Statement becomes effective, including
without limitation: (i) all registration and filing fees and expenses (including
filings made with the NASD (and, if applicable, the fees and expenses of any
“qualified independent underwriter” and its counsel that may be required by the
rules and regulations of the NASD)); (ii) all fees and expenses of compliance
with federal securities and state Blue Sky or securities laws; (iii) all
expenses of printing (including printing certificates for the New Notes to be
issued in the Exchange Offer and printing of Prospectuses); (iv) all fees and
disbursements of counsel for the Company, the Subsidiary Guarantors and, subject
to Section 7(b) below, the Holders of Transfer Restricted Securities; and
(v) all fees and disbursements of independent certified public accountants of
the Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by it.

Notwithstanding the foregoing or anything in this Agreement to the contrary,
each Holder of Transfer Restricted Securities shall pay all underwriting
discounts and commissions of any underwriters with respect to any Notes sold by
or on behalf of it.

In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company will reimburse the Initial
Purchaser and the Holders of Transfer Restricted Securities being tendered in
the Exchange Offer and/or resold pursuant to the “Plan of Distribution”
contained in the Exchange Offer Registration Statement or registered pursuant to
the Shelf Registration Statement, as applicable, for the reasonable fees and
disbursements of not more than one counsel, who shall be Cahill Gordon & Reindel
LLP or such other counsel as may be chosen by the Holders of a majority in
principal amount of the Transfer Restricted Securities for whose benefit such
Registration Statement is being prepared.

 

16



--------------------------------------------------------------------------------

INDEMNIFICATION

The Company and each of the Subsidiary Guarantors jointly and severally agree to
indemnify and hold harmless (i) the Initial Purchaser, each Holder of Transfer
Restricted Securities and each Participating Broker Dealer, (ii) each person, if
any, who controls any of the foregoing within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act (any of the persons referred to in this
clause (ii) being hereinafter referred to as a “controlling person”) and
(iii) the agents, employees, officers and directors and the agents, employees,
officers and directors of any such controlling person (collectively, the
“Indemnified Persons”) from and against any and all losses, liabilities, claims,
damages and reasonable expenses whatsoever (including but not limited to
reasonable attorneys’ fees and any and all reasonable expenses whatsoever
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever, and any and all reasonable
amounts paid in settlement of any claim or litigation) to which they or any of
them may become subject under the Act, the Exchange Act or otherwise, insofar as
such losses, liabilities, claims, damages or expenses (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or
Prospectus, or in any supplement thereto or amendment thereof, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that the Company and the Subsidiary Guarantors will not be
liable in any such case to the extent, but only to the extent, that any such
loss, liability, claim, damage or expense arises out of or is based upon any
such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Indemnified Person
relating to such Indemnified Person expressly for use therein. This indemnity
agreement will be in addition to any liability that the Company or any of the
Subsidiary Guarantors may otherwise have, including, but not limited to, under
this Agreement.

In connection with any Registration Statement pursuant to which a Holder of
Transfer Restricted Securities offers or sells Transfer Restricted Securities,
such Holder agrees, severally and not jointly, to indemnify and hold harmless
the Company and the Subsidiary Guarantors, their respective directors and
officers and any person controlling the Company or a Subsidiary Guarantor within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, to the same extent as the foregoing indemnity from the Company and the
Subsidiary Guarantors to each Indemnified Person but only with respect to
information relating to such Holder furnished in writing by or on behalf of such
Holder expressly for use in such Registration Statement. In any such case in
which any action shall be brought against the Company or a Subsidiary Guarantor,
any director or officer of the Company or a Subsidiary Guarantor or any person
controlling the Company or a Subsidiary Guarantor based on such Registration
Statement and in respect of which indemnity may be sought against a Holder of
Transfer Restricted Securities, such Holder shall have the rights and duties
given to the Company and the Subsidiary Guarantors (except that if the Company
or a Subsidiary Guarantor shall have assumed the defense thereof, such Holder
shall not be required to do so, but may employ separate counsel therein and
participate in the defense thereof but the fees and expenses of such counsel
shall be at the expense of such Holder), and the Company and the Subsidiary
Guarantors, their

 

17



--------------------------------------------------------------------------------

respective directors and officers and any person controlling the Company or a
Subsidiary Guarantor shall have the rights and duties given to the Indemnified
Persons by Section 8(a) hereof.

Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, suit or proceeding (collectively,
an “Action”), such indemnified party shall, if a claim in respect thereof is to
be made against the indemnifying party under such subsection, promptly notify
each party against whom indemnification is to be sought in writing of the
commencement of such Action (but the failure so to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have
under this Section 8 except to the extent that it has been prejudiced in any
material respect by such failure or from any liability which it may otherwise
have). In case any such Action is brought against any indemnified party, and it
notifies an indemnifying party of the commencement of such Action, the
indemnifying party will be entitled to participate in such Action, and to the
extent it may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense of such Action with counsel reasonably satisfactory to such
indemnified party. Notwithstanding the foregoing, the indemnified party or
parties shall have the right to employ its or their own counsel in any such
Action, but the fees and expenses of such counsel shall be at the expense of
such indemnified party or parties unless (i) the employment of such counsel
shall have been authorized in writing by the indemnifying parties in connection
with the defense of such Action, (ii) the indemnifying parties shall not have
employed counsel to take charge of the defense of such Action within a
reasonable time after notice of commencement of the Action, or (iii) such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them that are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
Action on behalf of the indemnified party or parties), in any of which events
such fees and expenses of counsel shall be borne by the indemnifying parties. In
no event shall the indemnifying party be liable for the fees and expenses of
more than one counsel (together with appropriate local counsel) at any time for
all indemnified parties in connection with any one Action or separate but
substantially similar or related Actions in the same jurisdiction arising out of
the same general allegations or circumstances. Anything in this subsection to
the contrary notwithstanding, an indemnifying party shall not be liable for any
settlement of any claim or Action effected without its written consent;
provided, however, that such consent was not unreasonably withheld.

In order to provide for contribution in circumstances in which the
indemnification provided for in paragraphs (a) and (b) of this Section 8 is for
any reason held to be unavailable from the indemnifying party, or is
insufficient to hold harmless a party indemnified under this Section 8, the
Company, the Subsidiary Guarantors and the Indemnified Parties shall contribute
to the aggregate losses, claims, damages, liabilities and expenses of the nature
contemplated by such indemnification provision (including any reasonable
investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any Action or any claims asserted, but after
deducting in the case of losses, claims, damages, liabilities and expenses
suffered by the indemnifying party, any contribution received by the
indemnifying party, from persons other than the indemnified party who may also
be liable for contribution, including persons who control the indemnified party
within the meaning of Section 15 of the Act or

 

18



--------------------------------------------------------------------------------

Section 20(a) of the Exchange Act) to which the Company, the Subsidiary
Guarantors and the Indemnified Parties may be subject, in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Subsidiary Guarantors, on the one hand, and the Indemnified Parties, on the
other hand, from the offering of the Old Notes or, if such allocation is not
permitted by applicable law or indemnification is not available as a result of
the indemnifying party not having received notice as provided in paragraph (c)
of this Section 8, in such proportion as is appropriate to reflect not only the
relative benefits referred to above but also the relative fault of the Company
and the Subsidiary Guarantors, on the one hand, and the Indemnified Parties, on
the other hand, in connection with the statements or omissions that resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Subsidiary Guarantors shall be deemed to be in the same proportion as
the total proceeds from the offering of Old Notes (net of discounts but before
deducting expenses) received by the Company as set forth in the table on the
cover page of the Prospectus. The relative fault of the Company and the
Subsidiary Guarantors, on the one hand, and the Indemnified Parties, on the
other hand, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, the Subsidiary Guarantors or the Indemnified Parties and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The Company, the Subsidiary Guarantors and the Initial Purchaser agree that it
would not be just and equitable if contribution pursuant to paragraph (d) of
this Section 8 were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to above. Notwithstanding the provisions of paragraph (d) of this Section 8,
(i) in no case shall an Indemnified Party be required to contribute any amount
in excess of the amount by which the total amount received by such Indemnified
Party with respect to its sale of its Transfer Restricted Securities or New
Notes, as the case may be, exceeds the amount of any damages that such
Indemnified Party has otherwise been required to pay by reason of any untrue or
alleged untrue statement or omission or alleged omission and (ii) no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. For purposes of paragraphs (d) and (e) of
this Section 8, each person, if any, who controls an Indemnified Party within
the meaning of Section 15 of the Act or Section 20(a) of the Exchange Act shall
have the same rights to contribution as such Indemnified Party, and each person,
if any, who controls the Company or the Subsidiary Guarantors within the meaning
of Section 15 of the Act or Section 20(a) of the Exchange Act shall have the
same rights to contribution as the Company or the Subsidiary Guarantors, subject
in each case to clauses (i) and (ii) of this Section 8(e). Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
Action against such party in respect of which a claim for contribution may be
made against another party or parties under paragraphs 8(d) or (e) of this
Section 8, notify such party or parties from whom contribution may be sought,
but the omission to so notify such party or parties shall not relieve the party
or parties from whom contribution may be sought from any obligation it or they
may have under paragraphs (d) or (e) of this Section 8 or otherwise. No party
shall be liable for contribution with respect to any Action or claim settled
without its written consent; provided, however, that such written consent was
not unreasonably withheld.

 

19



--------------------------------------------------------------------------------

RULE 144A

The Company shall use its best efforts, for so long as any Transfer Restricted
Securities remain outstanding, to make available to any Holder or beneficial
owner of Transfer Restricted Securities in connection with any sale of such
securities and any prospective purchaser of such Transfer Restricted Securities
from such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A.

PARTICIPATION IN UNDERWRITTEN REGISTRATIONS

No Holder may participate in any Underwritten Registration under this Agreement
unless such Holder (a) agrees to sell such Holder’s Transfer Restricted
Securities on the basis provided in any underwriting arrangements approved by
the Persons entitled under this Agreement to approve such arrangements and
(b) completes and executes all reasonable questionnaires, powers of attorneys,
indemnities, underwriting agreements, lock-up letters and other documents
required under the terms of such underwriting arrangements.

SELECTION OF UNDERWRITERS

The Holders of Transfer Restricted Securities covered by the Shelf Registration
Statement who desire to do so may sell such Transfer Restricted Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers that will administer the offering
will be selected by the Holders of a majority in aggregate principal amount of
the Transfer Restricted Securities included in such offering; provided, that
such investment bankers and managers must be reasonably satisfactory to the
Company.

MISCELLANEOUS

Remedies. Each Holder, in addition to being entitled to exercise all rights
provided in this Agreement, in the Indenture, the Purchase Agreement or granted
by law, including recovery of liquidated or other damages, will be entitled to
specific performance of its rights under this Agreement. The Company and the
Subsidiary Guarantors agree that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agree to waive the defense in any Action for
specific performance that a remedy at law would be adequate.

No Inconsistent Agreements. The Company will not on or after the date of this
Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions of this Agreement. The Company has not
previously entered into any agreement granting any registration rights with
respect to its securities to any Person. The rights granted to the Holders under
this Agreement do not in any way conflict with and are not inconsistent with the
rights granted to the holders of the Company’s securities under any agreement in
effect on the date of this Agreement.

 

20



--------------------------------------------------------------------------------

Adjustments Affecting the Notes. Without the written consent of the Holders of a
majority in aggregate principal amount of outstanding Transfer Restricted
Securities, the Company and the Subsidiary Guarantors will not take any action,
or permit any change to occur, with respect to such Transfer Restricted
Securities that would materially and adversely affect the ability of the Holders
to Consummate any Exchange Offer.

Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions of this Agreement may not be given unless the Company has obtained
the written consent of Holders of a majority of the outstanding principal amount
of Transfer Restricted Securities. Notwithstanding the foregoing, a waiver or
consent to departure from the provisions of this Agreement that relates
exclusively to the rights of Holders whose securities are being sold or tendered
pursuant to a Registration Statement and that does not affect directly or
indirectly the rights of other Holders whose securities are not being sold or
tendered pursuant to such Registration Statement may be given by the Holders of
a majority of the outstanding principal amount of Transfer Restricted Securities
being so sold or tendered.

Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivering, first-class mail
(registered or certified, return receipt requested), facsimile transmission or
air courier guaranteeing overnight delivery:

if to a Holder, at the address set forth on the records of the Registrar under
the Indenture, with a copy to the Registrar under the Indenture; and

if to the Company or the Subsidiary Guarantors, at:

 

United Refining Company

15 Bradley Street

Warren, Pennsylvania 16365

Facsimile: (814) 723-4371

Attention: Myron Turfitt

with a copy to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Facsimile: 212-715-8222

Attention: Shari K. Krouner

All such notices and communications shall be deemed to have been duly given:
(i) at the time delivered by hand, if personally delivered; (ii) five business
days after being deposited in the mail, postage prepaid, if mailed; (iii) when
written receipt of transmission, if delivered by facsimile transmission; and
(v) on the next business day, if timely delivered to an air courier guaranteeing
overnight delivery.

 

21



--------------------------------------------------------------------------------

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties,
including without limitation and without the need for an express assignment,
subsequent Holders of Transfer Restricted Securities.

Counterparts. This Agreement may be executed in any number of counterparts and
by the parties to this Agreement in separate counterparts, each of which may be
delivered by facsimile transmission, and each of which, when so executed, shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

Headings. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning of this Agreement.

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
RULES THEREOF.

Severability. In the event that any one or more of the provisions contained in
this Agreement, or the application of any such provision in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained in this Agreement shall not be affected or impaired
thereby.

Entire Agreement. This Agreement together with the other Operative Documents (as
defined in the Purchase Agreement) is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties to this Agreement in
respect of the subject matter contained in this Agreement. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to in this Agreement with respect to the registration rights granted
by the Company with respect to the Transfer Restricted Securities. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

[–Signatures pages follow–]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

UNITED REFINING COMPANY By:  

 

Name:   Title:  

 

23



--------------------------------------------------------------------------------

COUNTRY FAIR, INC. By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

24



--------------------------------------------------------------------------------

KIANTONE PIPELINE CORPORATION By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

25



--------------------------------------------------------------------------------

KIANTONE PIPELINE COMPANY By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

26



--------------------------------------------------------------------------------

UNITED JET CENTER, INC. By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

27



--------------------------------------------------------------------------------

UNITED REFINING COMPANY OF PENNSYLVANIA By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

28



--------------------------------------------------------------------------------

KWIK-FILL CORPORATION By:  

 

Name:   Title:  

 

29



--------------------------------------------------------------------------------

INDEPENDENT GASOLINE AND OIL COMPANY OF ROCHESTER, INC. By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

30



--------------------------------------------------------------------------------

BELL OIL CORP. By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

31



--------------------------------------------------------------------------------

PPC, INC. By:  

 

Name:   Title:  

 

32



--------------------------------------------------------------------------------

SUPER TEST PETROLEUM, INC. By:  

 

Name:   Title:  

 

33



--------------------------------------------------------------------------------

KWIK-FIL, INC. By:  

 

Name:   Title:  

 

34



--------------------------------------------------------------------------------

VULCAN ASPHALT REFINING CORPORATION By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

35



--------------------------------------------------------------------------------

Accepted and agreed as of the date first above written: MORGAN STANLEY & CO.
INCORPORATED By:  

 

Name:   Title:  

 

36